Upham, J.
It is not contended in this case that the guardian had no authority to remove an improper person for his ward to associate with, from the ward’s premises ; but it is alleged that no legal right exists for a removal to any greater distance.
The original act of the defendant, then, is not objected to, but that the exercise of authority, which was originally legal, was continued to such extent as to render the defendants trespassers ab initio. It can hardly be contended that the right of removal would be limited to the precise line of the premises owned by the ward. This doctrine would preclude the right of removal of an improper associate, or a separation of him from the company of the ward, except on the ground of a mere right in the soil. But the guardian’s right to protect his ward from the company or intrusions of improper associates, is a personal right, which cannot be limited in this manner.
He had a clear right of removal of the plaintiff from the premises, on her refusal to retire ; and, to protect his ward from *250a threatened return, a farther removal, under some circumstances, would be clearly justifiable. The same right would exist as in, the removal of a common brawler or disturber of the public peace ; which, if it existed at all, would justify a removal to such extent as to obviate the nuisance.
Any exercise of authority of this kind is an exception to the general rule, and cannot be too strictly limited, lest, under some pretence of the preservation of the peace, or maintenance of personal privilege, the rights of the citizen should be infringed. We apprehend, however, that no injury can arise in these special cases from the ruling of the court, that the. party injured may remove an individual from his premises, under the circumstances here disclosed, and keep her out, “using no more force and removing her no further than is necessary to effect this object.” The rights of the citizen will be sufficiently protected under such a limitation. The jury have found that the acts of the defendants were within the rule thus prescribed, and we think their verdict should be sustained.
It has been further contended, that evidence of the character of a party could not be offered except when it is put directly in issue. To this it is replied, that the character of the plaintiff for chastity, owing to the peculiar nature of the facts in this case, was in issue, and that the case is thus brought within the general principle laid down in Stark, Ev. Pt. iv. 366. It became necessary to show that the plaintiff had repeatedly sought the intimacy of the defendant’s ward, against the prohibition of the defendant for her to. continue, to associate with him or to be upon his premises ; and also to put in evidence, not only the manner of her being found in company with the ward, but her character for chastity, in order to show the reasons the defendant had to expect her immediate return, unless he caused her to be removed to, some short distance from the premises ; and to justify her removal to that extent, we are of opinion the evidence submitted, was *251admissible, as directly bearing on the ground of defence set up in justification.

Judgment on the verdict.